Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about July 22, 2005, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly denied summary judgment since an issue of fact exists as to whether defendant surrendered control of its employee to nonparty Inch Equipment Co., Inc. and thus, whether he was a special employee (see Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557 [1991]). Concur—Mazzarelli, J.P., Friedman, Williams, Gonzalez and Sweeny, JJ.